Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-12 are rejected.
	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

a data extraction unit configured to extract, based on a set parameter, data corresponding to a designated position or region from a first data set including data regarding a stuff in a predetermined space; and

a knowledge generation unit configured to specify, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities, a group of entities described by words included in the extracted data, and to generate the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. An inference-use knowledge generation apparatus for generating inference-use knowledge that is to be used in an inference that is made by a calculating machine, the apparatus comprising…” Therefore, it is a “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
a data extraction unit configured to extract, based on a set parameter, data corresponding to a designated position or region from a first data set including data regarding a stuff in a predetermined space; and

a knowledge generation unit configured to specify, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities, a group of entities described by words included in the extracted data, and to generate the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”:
	A “calculating machine” or a “processor”

	A “calculating machine” or a “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0052] As shown in FIG. 5, the computer 110 includes a CPU (Central Processing Unit) 111, a main memory 112, a storage device 113, an input interface 114, a display controller 115, a data reader/writer 116, and a communication interface 117. These units are connected via a bus 121 to be capable of data communication. Note that the computer 110 may include a GPU (Graphics Processing Unit) or an FPGA (Field-Programmable Gate Array), in addition to the CPU 111 or instead of the CPU 111.

This “calculating machine” or a “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	A “calculating machine” or a “processor”

	A “calculating machine” or a “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0052] As shown in FIG. 5, the computer 110 includes a CPU (Central Processing Unit) 111, a main memory 112, a storage device 113, an input interface 114, a display controller 115, a data reader/writer 116, and a communication interface 117. These units are connected via a bus 121 to be capable of data communication. Note that the computer 110 may include a GPU (Graphics Processing Unit) or an FPGA (Field-Programmable Gate Array), in addition to the CPU 111 or instead of the CPU 111.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the plurality of entities are grouped into groups of two related entities in the second data set, and

the knowledge generation unit is configured to generate, as the inference-use knowledge, a predicate-argument structure in which the two entities forming the specified group are used as terms.

	Applicant’s Claim 2 merely teaches “groups of two related entities” and “a predicate-argument structure”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

an inference-use knowledge storage unit configured to store the generated inference-use knowledge.

	Applicant’s Claim 3 merely teaches “an inference-use knowledge storage”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

wherein the knowledge generation unit is configured to extract, from case knowledge regarding the space, case knowledge at/in the designated position or region, and store the extracted case knowledge in the inference-use knowledge storage unit in association with the generated inference-use knowledge.

	Applicant’s Claim 4 merely teaches the knowledge generation unit. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “5. An inference-use knowledge generation method for generating inference-use knowledge that is to be used in an inference that is made by a calculating machine, the method comprising…” Therefore, it is a “method” (i.e., a “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 5 that recite abstract ideas?

	YES. The following limitations in Claim 5 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
(a) a step of extracting, based on a set parameter, data corresponding to a designated position or region from a first data set including data regarding a stuff in a predetermined space; and

(b) a step of specifying, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities, a group of entities described by words included in the extracted data, and generating the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”:
	A “calculating machine”

	A “calculating machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0052] As shown in FIG. 5, the computer 110 includes a CPU (Central Processing Unit) 111, a main memory 112, a storage device 113, an input interface 114, a display controller 115, a data reader/writer 116, and a communication interface 117. These units are connected via a bus 121 to be capable of data communication. Note that the computer 110 may include a GPU (Graphics Processing Unit) or an FPGA (Field-Programmable Gate Array), in addition to the CPU 111 or instead of the CPU 111.

This “calculating machine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	A “calculating machine”

	A “calculating machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0052] As shown in FIG. 5, the computer 110 includes a CPU (Central Processing Unit) 111, a main memory 112, a storage device 113, an input interface 114, a display controller 115, a data reader/writer 116, and a communication interface 117. These units are connected via a bus 121 to be capable of data communication. Note that the computer 110 may include a GPU (Graphics Processing Unit) or an FPGA (Field-Programmable Gate Array), in addition to the CPU 111 or instead of the CPU 111.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein the plurality of entities are grouped into groups of two related entities in the second data set, and

in the (b) step, a predicate-argument structure in which the two entities forming the specified group are used as terms is generated as the inference-use knowledge.

	Applicant’s Claim 6 merely teaches “groups of two related entities” and “a predicate-argument structure”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

(c) a step of storing the generated inference-use knowledge.

	Applicant’s Claim 7 merely teaches storing the generated inference-use knowledge. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

(d) a step of extracting, from case knowledge regarding the space, case knowledge at/in the designated position or region,

wherein in the (c) step, the extracted case knowledge is stored in association with the generated inference-use knowledge.

	Applicant’s Claim 8 merely teaches “extracting case knowledge” and “extracted case knowledge is stored”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “9. A non-transitory computer readable recording medium that includes a program recorded thereon for, with use of a computer, generating inference-use knowledge that is to be used in an inference that is made by a calculating machine, the program including instructions that cause the computer to carry out the steps of…” Therefore, it is a “non-transitory computer readable recording medium” (i.e., a “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
(a) a step of extracting, based on a set parameter, data corresponding to a designated position or region from a first data set including data regarding a stuff in a predetermined space; and

(b) a step of specifying, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities, a group of entities described by words included in the extracted data, and generating the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”:
	A “calculating machine”

	A “calculating machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0052] As shown in FIG. 5, the computer 110 includes a CPU (Central Processing Unit) 111, a main memory 112, a storage device 113, an input interface 114, a display controller 115, a data reader/writer 116, and a communication interface 117. These units are connected via a bus 121 to be capable of data communication. Note that the computer 110 may include a GPU (Graphics Processing Unit) or an FPGA (Field-Programmable Gate Array), in addition to the CPU 111 or instead of the CPU 111.

This “calculating machine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	A “calculating machine”

	A “calculating machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0052] As shown in FIG. 5, the computer 110 includes a CPU (Central Processing Unit) 111, a main memory 112, a storage device 113, an input interface 114, a display controller 115, a data reader/writer 116, and a communication interface 117. These units are connected via a bus 121 to be capable of data communication. Note that the computer 110 may include a GPU (Graphics Processing Unit) or an FPGA (Field-Programmable Gate Array), in addition to the CPU 111 or instead of the CPU 111.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

wherein the plurality of entities are grouped into groups of two related entities in the second data set, and

in the (b) step, a predicate-argument structure in which the two entities forming the specified group are used as terms is generated as the inference-use knowledge.

	Applicant’s Claim 10 merely teaches “groups of two related entities” and “a predicate-argument structure”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

(c) a step of storing the generated inference-use knowledge.

	Applicant’s Claim 11 merely teaches storing the generated inference-use knowledge. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

(d) a step of extracting, from case knowledge regarding the space, case knowledge at/in the designated position or region,

wherein in the (c) step, the extracted case knowledge is stored in association with the generated inference-use knowledge.

	Applicant’s Claim 12 merely teaches “extracting case knowledge” and “extracted case knowledge is stored”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 5, and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rosipal, et al., Kernel PCA for Feature Extraction and De-Noising in Nonlinear Regression, Neural Comput & Applic, 2001, pp. 231–243 in its entirety. Specifically:

Claim 1
           Claim 1's ''a data extraction unit configured to extract, based on a set parameter and using the processor, data corresponding to a designated position or region from a first data set including data regarding a stuff in a predetermined space; and'' is anticipated by Rosipal, et al., page 231, left column, last partial paragraph and Rosipal, et al., page 231, right column, first partial paragraph, where it recites:

1. Introduction

In many real world applications, appropriate preprocessing transformations of high dimensional input data can increase the overall performance of algorithms. In general, there are some correlations among input variables; thus dimensionality reduction or so called feature extraction allows us to restrict the entire input space to a sub-space of lower dimensionality.

           Claim 1's ''a knowledge generation unit configured to specify, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities, a group of entities described by words included in the extracted data, and to generate the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship.'' is anticipated by Rosipal, et al., page 231, left column, last partial paragraph and Rosipal, et al., page 231, right column, first partial paragraph, where it recites:

1. Introduction

In many real world applications, appropriate preprocessing transformations of high dimensional input data can increase the overall performance of algorithms. In general, there are some correlations among input variables; thus dimensionality reduction or so called feature extraction allows us to restrict the entire input space to a sub-space of lower dimensionality.

	Further, it is anticipated by Rosipal, et al., page 232, right column, first full paragraph, where it recites:

The diagonalisation represents a transformation of the original data to new coordinates defined by orthogonal eigenvectors V.

Claim 5
           Claim 5's ''(a) a step of extracting, based on a set parameter, data corresponding to a designated position or region from a first data set including data regarding a stuff in a predetermined space; and'' is anticipated by Rosipal, et al., page 231, left column, last partial paragraph and Rosipal, et al., page 231, right column, first partial paragraph, where it recites:

1. Introduction

In many real world applications, appropriate preprocessing transformations of high dimensional input data can increase the overall performance of algorithms. In general, there are some correlations among input variables; thus dimensionality reduction or so called feature extraction allows us to restrict the entire input space to a sub-space of lower dimensionality.


           Claim 5's ''(b) a step of specifying, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities, a group of entities described by words included in the extracted data, and generating the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship.'' is anticipated by Rosipal, et al., page 231, left column, last partial paragraph and Rosipal, et al., page 231, right column, first partial paragraph, where it recites:

1. Introduction

In many real world applications, appropriate preprocessing transformations of high dimensional input data can increase the overall performance of algorithms. In general, there are some correlations among input variables; thus dimensionality reduction or so called feature extraction allows us to restrict the entire input space to a sub-space of lower dimensionality.

	Further, it is anticipated by Rosipal, et al., page 232, right column, first full paragraph, where it recites:

The diagonalisation represents a transformation of the original data to new coordinates defined by orthogonal eigenvectors V.

Claim 9
           Claim 9's ''(a) a step of extracting, based on a set parameter, data corresponding to a designated position or region from a first data set including data regarding a stuff in a predetermined space; and'' is anticipated by Rosipal, et al., page 231, left column, last partial paragraph and Rosipal, et al., page 231, right column, first partial paragraph, where it recites:

1. Introduction

In many real world applications, appropriate preprocessing transformations of high dimensional input data can increase the overall performance of algorithms. In general, there are some correlations among input variables; thus dimensionality reduction or so called feature extraction allows us to restrict the entire input space to a sub-space of lower dimensionality.

           Claim 9's ''(b) a step of specifying, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities, a group of entities described by words included in the extracted data, and generating the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship.'' is anticipated by Rosipal, et al., page 231, left column, last partial paragraph and Rosipal, et al., page 231, right column, first partial paragraph, where it recites:

1. Introduction

In many real world applications, appropriate preprocessing transformations of high dimensional input data can increase the overall performance of algorithms. In general, there are some correlations among input variables; thus dimensionality reduction or so called feature extraction allows us to restrict the entire input space to a sub-space of lower dimensionality.

	Further, it is anticipated by Rosipal, et al., page 232, right column, first full paragraph, where it recites:

The diagonalisation represents a transformation of the original data to new coordinates defined by orthogonal eigenvectors V.

Response to Arguments
	Applicant's arguments filed 14 JUL 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Request about Drawings Applicant respectfully requests that the Examiner confirm the drawings filed on August 8, 2019 are acceptable.

	The drawings have been so noted.

Argument 2
Improvement of reducing computational processing time of urgently needed information.

The application provides a benefit of reducing computational processing time when obtaining urgently needed information. See, for example, Spec. JJ [0022], [0063].


Claim 1 satisfies § 101 at Prong 2 under improvement of a computer field.

Claims which improve a technological field satisfy § 101 by integration into a practical application. See MPEP § 2106.04d. (“claims that improve a technological field ... and ... were eligible as improvements to technology”) due to the stated computational solution provided in the application.

Because the application reduces computer time to obtain information when urgently needed, the application provides a practical solution which is an improvement in the technical field of computing. There is a nexus to claim 1 as shown above. Therefore, claim 1 satisfies § 101 at Prong Two as an integration into a practical application.

	Applicant seeks an interpretation that would swallow the rule. Any programming for any purpose improves processing time of an unprogrammed computer. Any purely abstract algorithm would satisfy such a rule. See, MPEP 2106.05(I)(A) fourth full paragraph, where it recites:

The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).

	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 3
Claims 5 and 9 are patent eligible for the same reason as claim 1.

Applicant respectfully requests that the Examiner reconsider and withdraw the § 101 rejection of claims 1, 5 and 9.

	Applicant’s argument for claim 1 was unpersuasive. Therefore, similar arguments for similar Claims 5 and 9 are similarly unpersuasive.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 4
The dependent claims satisfy § 101 at least based on dependence. 

	Applicant’s arguments regarding the independent claims was unpersuasive. Therefore, there is no eligible subject matter that is incorporated by refence into the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 5
Claim 1 is Not Anticipated by Rosipal

Rosipal is not related to the inference-use knowledge generation apparatus.

For example, Rosipal is silent as to the claimed “specify, from a second data set that includes a plurality of entities that form the space and have been grouped into groups of related entities and using the processor, a group of entities described by words included in the extracted data.” (emphasis added).

Rather, Rosipal describes either eigenvalues of a time series or collecting electrical potentials from human subjects pressing buttons. See Rosipal FIGS. 1-3 and page 236.

***

Rosipal does not anticipate claim 1 because Rosipal does not describe in complete detail? the claimed “a group of entities described by words included in the extracted data.”

	Applicant’s limitation is ambiguous. Is it the words that are in the extracted data, or is it the entities? Further, Applicant does not disclose or teach the claimed “entities”. The eigenvectors of the prior art are extracted features defining a feature space.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 6
Also, Rosipal is silent as to the claimed "to generate the inference-use knowledge that indicates a spatial relationship between the entities based on the specified group and a term expressing a preregistered spatial relationship" in "the knowledge generation unit."

	The eigenvectors of the prior art are extracted features defining a feature space.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 7
Claims 5 and 9 are patentable for the same reason as claim 1.

Applicant respectfully requests that the Examiner reconsider and withdraw the § 102 rejection of claims 1, 5 and 9.

	Applicant’s argument for claim 1 was unpersuasive. Therefore, similar arguments for similar Claims 5 and 9 are similarly unpersuasive.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 8
The dependent claims are patentable at least based on dependence.

	Applicant’s arguments regarding the independent claims was unpersuasive. Therefore, there is no novel matter that is incorporated by refence into the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
04 SEP 2022